Citation Nr: 1112007	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1974 to August 1977.  He also served in the Army National Guard, and had a period of active duty from December 1990 through January 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a right knee condition.  In September 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.


FINDING OF FACT

The Veteran does not have a right knee disability.


CONCLUSION OF LAW

The Veteran does not have a right knee disability that was incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the August 2007 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has a right knee disability that may be related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and there is an indication that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection, the Board notes that, as explained more fully below, the record is devoid of any competent medical evidence of a current right knee disability.  While the Veteran's contentions as to his current right knee symptoms are competent, as are his assertions as to his right knee injury in service, his lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis) requiring special experience or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, a VA examination on this issue is not warranted.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA and private treatment records have been associated with the claims folder, and, as explained above, a VA examination in this matter is not necessary or warranted.  With regard to service treatment records (STRs), the Veteran claims he was treated for a right knee injury at Reynolds Hospital at Fort Sill in the summer of 1976.  The record reflects that the RO requested such records from the National Personnel Record Center (NPRC) and was notified that there are no such records available from 1976 for the Veteran.  With specific regard to VA treatment records, the Veteran contends he was treated for his right knee in 1978 at the VA Medical Center (VAMC) in Jackson, Mississippi.  The RO requested such records from the Jackson VAMC for the Veteran, from 1977 through 1979, but was notified that no such records were available for that time frame.  The RO made formal findings of unavailability of both the in-service records from Reynolds Hospital and the post-service records from the Jackson VAMC, and notified the Veteran of same.  Thus, the Board finds that no further action need be taken in this regard.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Factual Background

The Veteran's STRs, including his examination on release from active duty, show no report of or finding of any right knee problems or injuries.  

Records from Veteran's service in the Army National Guard showed that on his enlistment examination he responded "no" to having or having had a "trick" or locked knee.  In February 1990, he underwent a periodic examination and responded "yes" to having or having had a "trick" or locked knee.

Private treatment records dated from 1999 through 2005 showed that the Veteran complained of right leg pain and radiating pain to the leg.  

VA treatment records dated from 2005 through 2009 showed that the Veteran complained on several occasions of pain in the right knee and leg.  In February 2006, he had complaints of weakness in the lower extremities, but did not complain of pain.  The impressions included cervical and lumbar spine disease.  In July 2007, he was seen for a "new complaint" of chronic knee and back pain.  In February 2008, he complained of lower leg burning.  A March 2008 neurological consultation note showed that the Veteran complained of numbness and pain below his knees for the past four to five years, weakness in his legs and arms for a few years, and generalized pain in his back, knees and shoulders.  In April 2008, a neurology outpatient note showed he was seen for complaints of weakness in the arms and legs, and he requested to be seen by orthopedics for his knee.  The diagnoses included severe polyradiculopathy, myopathy, and knee pain.  He complained of long-standing bilateral knee pain and weakness, and an x-ray of the knees dated in April 2008 showed no abnormalities.  In May 2008, an orthopedic consultation was requested, and it was noted that the Veteran had a chief complaint of bilateral knee pain, and reported longstanding knee pain and weakness.  It was noted that the Veteran had a significant neurological disorder consistent with polyradiculopathy, and was undergoing a work up for this.  The requesting physician thought the Veteran's problem was more weakness than pain, but noted that the Veteran insisted he be seen for his knee arthritis.  

Received from the Veteran in May 2008 was a personal statement in which he described his reported right knee injury in service, and claimed that he never recovered fully, but learned to cope and adapt because he was young.  He claimed that in 2005 he began to have bad knee pains, burning, stiffness, and "going out" of the knee.  He claimed he was unable to find any record of his problems, including his stay at Reynolds Medical Center at Fort Sill from 1975 to 1977 or his treatment at the Jackson VAMC from 1977 to 1980.  

Received in July 2008 was a statement from C.D., a fellow service member, who claims he was stationed at Fort Sill during 1976 to 1977 and remembered the Veteran injured his knee and wore a cast.  Also received was a statement from the Veteran's mother in which she reported the Veteran injured his knee and was hospitalized in Spring of 1976, and that her late husband visited the Veteran while he was recovering.

In August 2008 the Veteran testified at a hearing at the RO that he injured his right knee in service at Fort Sill, and that thereafter his knee continued to bother him off and on.  He testified that after he got out of service, in 1977 or 1978, he went to the Jackson VAMC for treatment and medication for his knee.  

In January 2009, the NPRC advised that they were unable to locate any inpatient clinical records dated in 1976, for the Veteran, from Reynold's Hospital at Fort Sill.

Records from the Social Security Administration (SSA) show that the Veteran was found to be disabled due to cervical spondylosis with myelopathy.  

A VA record dated in January 2006 showed that the Veteran underwent cervical diskectomy and fusion because of a stumbling gait and increased right lower extremity weakness.  

A private medical consultant, in April 2006, noted that the Veteran's cervical spondylosis with myelopathy had improved significantly post-operative, however the Veteran continued to have marked spasticity of the lower extremities, with an impaired gait. 

In September 2010, the Veteran testified that he injured his knee in service while playing softball, in the summer of 1975, in probably June or July.  He claimed he fell on his knee, and overnight his knee swelled up due to inflammation and fluid.  He claimed he went to the dispensary the next morning, and he was sent to Reynolds Hospital at Fort Sill.  He claimed he was put in a hard cast for one month, and then a soft cast for two weeks and he had to go through rehabilitation for one month.  Thereafter, he reported having pain that came and went.  He testified that his right knee was first treated after service in 1978 when he went to the Jackson VAMC, and that thereafter he treated his right knee with home remedies, and was currently receiving physical therapy for his knee.  He testified he had the same right knee symptoms now that he had since service.  


III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

The Veteran contends he injured his right knee in service.  He contends that in approximately the Summer of 1975, at Fort Sill, he was playing softball and fell on his right knee.  He claims that evening his right knee swelled, and he was given a hard cast for one month to allow the fluid to drain and the swelling to do down.  He claims that he was put in a soft cast for three weeks and then had rehabilitation.  

With regard to the Veteran's claim, the Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer, 3 Vet. App. at 225.  In this case, however, the record does not show he has a diagnosis of a right knee disability.  While the record reflects he has had right knee complaints, as well as right lower extremity complaints - including pain and weakness - there has been no diagnosis of any right knee disability.  Rather, the competent medical evidence of record shows that he has received ongoing treatment, including surgery, for various complaints regarding his upper and lower extremities, which have been attributed to cervical and lumbar disabilities.  While the record reflects he reported that he had arthritis of the knee, and requested an orthopedic consultation, x-rays of the right knee were negative, and his various symptoms (including knee complaints) were attributed to several neurological disorders.  Moreover, with regard to his history of right knee complaints, the Board notes that VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Full consideration has been given to the Veteran's own assertions that he had a right knee injury in service, for which he also claims he was treated in service, and within one year of his discharge from service.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the Veteran injured his knee in service, and had right knee complaints and symptoms thereafter, he would certainly be competent to report the circumstances of his right knee injury as well as his symptoms thereafter.  In addition, his fellow service members and his mother are competent to report their knowledge of his right knee injury.  However, as laypersons, the Veteran, his mother, and a fellow service member simply do not have the competency to render a medical opinion on diagnosis or etiology of a condition.  See Espiritu, 2 Vet. App. at 494.  Moreover, the Board does not find that a chronic right knee disability, such as arthritis, as contrasted with pain or other symptoms, is subject to lay diagnosis.  The Board finds no basis for concluding that a lay person would be capable of discerning what disorder his pain or other symptoms represented, in the absence of specialized training, which the Veteran in this case has not established.  The Board also recognizes the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall evidence of record fails to support a diagnosis of the claimed disability at any time during the pendency of the claim, that holding is inapplicable.

Based upon the foregoing and the lack of competent medical evidence of a right knee disability, the Board concludes that the Veteran is not entitled to service connection for this disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a right knee disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right knee disability is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


